1 Reported in 112 P.2d 541.
By this action, plaintiff sought to enjoin the defendants, the state and certain of its officers, from collecting any taxes or penalties from plaintiff under Title XI, chapter 180, Laws of 1935, p. 749, as amended by chapter 116, Laws of 1937, p. 459, which imposed an excise tax upon fuel oil distributors, on the ground that the statute was unconstitutional and invalid. A demurrer to the complaint was overruled. Defendants refused to plead further, and a decree was entered in favor of the plaintiff. Defendants appealed.
With the exception of the name of the plaintiff, the pleadings in the instant case are identical with those in Inland EmpireRefineries, Inc. v. State, ante p. 123, 112 P.2d 541; and the two cases present exactly the same questions. *Page 725 
The cited case and Texas Co. v. Cohn, ante p. 360,112 P.2d 522, control this one; and the decree of the trial court accordingly is reversed, with instructions to sustain appellants' demurrer to respondent's complaint.
ROBINSON, C.J., MAIN, BEALS, BLAKE, and JEFFERS, JJ., concur.
SIMPSON, J., dissents.